Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26, 32, 34 – 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0071640A1, further in view of US6174926B.

US2013/0071640A1 discloses that the silica is preferably a precipitated silica, a silica having an aerogel structure, and more preferably, pyrogenic silica ([0039]). It is also possible to use combinations of hydrophilic and hydrophobic silicas. The weight ratio of hydrophobic silicas to hydrophilic silicas is preferably at least 1:4.5, more preferably at least 1:4. The proportion of hydrophobic silica in the novel insulation layer is at least 15% by weight ([0044]). The thermally insulating powder mixture of the invention preferably comprises an IR pacifier ([0032]).
US2013/0071640A1 discloses pouring of various mixtures and subsequent pressing and heat treatment ([0080]; [0150]). In the examples, the heating temperature  is  higher  than  40oC. 
But  it  is  silent  about that the  silica  such  as  precipitated  silica  is  treated  with  silicon  liquid  such  as trimethylchlorosilane .

Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  to  apply the  method  of  US6174926B1 to  the US2013/0071640A1 method,  motivate  by the  fact  that  US6174926B1 discloses that such method  can allow organically modified silica to be produced from inexpensive silica precursors and allows lipophilic silica to be produced using a reduced amount of hydrophobing agent with improved physical properties (e.g., lower density and larger surface area) and with  a wide range of surface areas, densities, and hydrophobicities or lipophilicties(col. 2, lines 35-55).
 Since  the  step  C  recites  that  any unreacted liquid silicon compound is subsequently removed from the thermally treated mixture obtained in step b), thus step  C  is  an  optional  step or  is  met when  there  is  no  unreacted  liquid  silicon.
Furthermore, it is well held that duplication of an actions step, and changing the sequence of performing the action steps is prima facie obviousness MPEP 2144.04. Thus, it would have been obvious to one of ordinary skill in the art at the time of 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)
Regarding claim 23, US6174926B discloses that the trifunctional and tetrafunctional silanes can be used in the reaction mixture in any suitable amount and in any suitable ratio. As the ratio of trifunctional silane to tetrafunctional silane increases, the lipophilic silica produced will have increased lipophilicity, but also increased density and decreased surface area. As the ratio of trifunctional silane to tetrafunctional silane decreases, the lipophilic silica produced will have decreased density and increased surface area, but decreased lipophilicity. Preferred mole ratios of trifunctional silane to tetrafunctional silane in the context of the present inventive method range from about 0.1:1 to about 1000:1. More preferably, the mole ratios will be in a range of from about 0.2:1 to about 10:1, and most preferably, the mole ratios fall within a range of from about 1:1 to about 5:1. The at least one tetrafunctional silane is silica (claim 1).
Regarding claim 24, US2013/0071640A1 discloses that the silica is preferably a precipitated silica, a silica having an aerogel structure, and more preferably, pyrogenic silica ([0039]). It is also possible to use combinations of hydrophilic and hydrophobic 
Regarding claim 25, US6174926B discloses that the trifunctional and tetrafunctional silanes can be used in the reaction mixture in any suitable amount and in any suitable ratio. US2013/0071640A1 discloses that the silica is preferably a precipitated silica, a silica having an aerogel structure, and more preferably, pyrogenic silica ([0039]). It is also possible to use combinations of hydrophilic and hydrophobic silicas. The weight ratio of hydrophobic silica’s to hydrophilic silicas is preferably at least 1:4.5, more preferably at least 1:4. The proportion of hydrophobic silica in the novel insulation layer is at least 15% by weight ([0044]).
Regarding claim 26, US6174926B discloses that if desired, the temperature, pressure or other reaction conditions can be adjusted.
Regarding claims 35 and 36, US6174926B discloses that an IR opacifier is preferably added to the novel thermally insulating powder mixture and the novel insulation layer. The amount is preferably 1-40% by weight, more preferably 2-30% by weight, and most preferably 3-8% by weight ([0053]). The proportion by weight of the silicas in the novel insulation layer is preferably 30-99% by weight, more preferably 50-97% by weight, and most preferably 60-95% by weight ([0043]).
Regarding claim 38, US2013/0071640A1 discloses that the novel insulation layers are produced by intensive mixing of the powders. This forms novel insulation material mixtures. They can then preferably be compacted by means of a pressing operation to form a shaped body. The temperature can be increased after pressing. oC([0120]).
Regarding claim 40, US2013/0071640A1 discloses that a thermal insulation board composed of inorganic, porous insulation material such as pyrogenic silica admixed with an IR opacifier and glass fibers ([0039]).
Claims 27 - 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US2013/0071640A1 and US6174926B, further in view of US5362541B.
Regarding  claims  27-31 and  33,  combined teaching  of US2013/0071640A1 and US6174926B  discloses  the process  set  forth  above.  But  it  is  silent  about the  DOA ,  the  tamped density  and  the  quotient  of  the DOA/tamped  density.
US5362541B discloses that mixtures of precipitated and pyrogenic silica such as e.g. Sipernat 22 LS, FK 320 DS and/or FK 500 LS with Aerosil A 200 and/or Aerosil A 300 is used  in the  thermal  insulation  application(col. 2, lines 29-31). For example, 
 Thus, it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  to  use  the  precipitated and  pyrogenic silica as  applicants set  forth  in the  claims before the  effective  filing  date  of the  instant  application, motivated  by the  fact  that   such  mixture  is  known  to  be  used in the  thermal  insulation  application.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0071640A1 and US6174926B, further in view of US20080277617A1.
Combined teaching of US2013/0071640A1 and US6174926B discloses the process set forth above. US2013/0071640A1 discloses that the process of the invention serves to produce novel insulation layers which can be in the form of thermal insulation material mixtures or as shaped thermal insulation bodies formed by compacting thermal insulation material mixtures by means of a pressing operation ([0060]).
But it is silent about making the granular material.
US20080277617A1 discloses a thermally insulating granular material which is obtained by mixing a hydrophobic silica and an opacifier, followed by compression and granulation(abstract).
Thus, it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  to  make  granular  material as applicants set  forth  in the  claim before the  effective  filing  date  of the  instant  application, motivated  by the  fact  that   US2013/0071640 discloses making shaped  body  for  insulation  and US2008027761 discloses  that granular shaped  material can provide insulation for certain high temperature applications which restrict the use of sheets or blocks of insulating material (for example .
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
The applicant argues that the ‘640 process has no counterpart of step a) of current claim. The process recited in the reference uses silica but does not coat it with a liquid silicon compound having at least one alkyl group. The applicant  argues that  that the term “coating” as performed in step a) means “mixing” at ambient temperature (see page 2 of the application, line 36 through page 3, line 2) and not complete hydrophobization, a reaction that requires a more elevated temperature. All of the passages referred to by the Examiner in this regard (e.g., [0044]) expressly recite “hydrophobic silica,” ie., a product of the hy drophobization reaction, which is different from step a) of the claimed process. 
 The Examiner respectfully submits  that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e .mixing at ambient temperature and not complete hydrophobization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The  applicant  argues that US 2013/0071640 does not disclose step b), as it does not disclose that a pulverulent carrier material that has been coated with the liquid silicon compound is mixed with a hydrophilic fumed silica. Instead, the ‘640 reference discloses mixing uncoated, predispersed silica with at least one fibrous material under conditions of high shear (see paragraph [0060]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US6174926B1 discloses a method of preparing organically modified or lipophilic silica in an aqueous medium in the absence of added acids, bases, or organic solvents. In particular, the method comprises contacting a trifunctional silane such as methyltrichlorosilane, with water and a tetrafunctional silane such as silicic acid, and silica. One or more hydrophobing agents, such as trimethylchlorosilane and hexamethyldisiloxane, also can be added to the mixture (claim 1; col.2, lines 35-42).  
The applicant  argues  that US 2013/0071640 does not disclose step c) of the claimed process. No unreacted silicon compound is removed from a product of a complete hydrophobization (“hydrophobic silica”). The deficiencies of the “640 reference are not remedied by US 6,174,926. The latter discloses a method for preparing an organically modified silica gel, comprising: (a) mixing a silane such as trimethylchlorosilane, water and silica; (b) forming a silica gel thereof; and (c) recovering the organically modified silica gel (claim 1). However, the teachings of this reference are 
The examiner respectfully submits that recovering the  product implies  the  unreacted reactant  is  discarded( read  on  removing the  unreacted  silicon . The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US2013/0071640A1 discloses that the silica is preferably a precipitated silica, a silica having an aerogel structure, and more preferably, pyrogenic silica ([0039]). It is also possible to use combinations of hydrophilic and hydrophobic silicas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731